Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

                       Case No: 1:18-cv-25106-Williams/McAliley


    United American Corporation,

                 Plaintiff,

          v.

    Bitmain, Inc., Saint Bitts LLC d/b/a
    Bitcoin.com, Roger Ver, Bitmain
    Technologies Ltd., Bitmain Technologies
    Holding Company, Jihan Wu, Payward
    Ventures, Inc. d/b/a Kraken, Jesse Pow-
    ell, Amaury Sechet, Shammah Chancel-
    lor, and Jason Cox,

                 Defendants.




                DEFENDANTS’ JOINT OPPOSITION TO PLAINTIFF’S
               MOTION FOR ENLARGEMENT OF TIME FOR SERVICE

         Defendants Shammah Chancellor, Jason Cox, Roger Ver, Bitmain, Inc., Pay-
   ward Ventures, Inc., and Jesse Powell oppose United American Corporation’s (“UAC”)
   Motion for 90-Day Extension of Time to Serve Certain Foreign Defendants (the “Mo-
   tion”). D.E. 94. UAC has not been diligent in effecting service on the Defendants in
   this case, nor has it established good cause for yet another extension of its deadline.
   The Court should deny its request.




                                              1
Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 2 of 9



                                       ARGUMENT
         A.     UAC has not demonstrated good cause to further extend its
                deadline to effect service of process.
         This Court “has the inherent authority to control and manage its own docket
   to allow the expeditious disposition of cases,” Ziegler v. M/V Intermission, 2017 WL
   4119410, at *3 (S.D. Fla. Sept. 18, 2017), and “a plaintiff's complaint may be dis-
   missed upon a showing that [it] failed to exercise diligence in attempting to effectuate
   service on a foreign defendant,” Harris v. Orange S.A., 636 F. App’x 476, 486 (11th
   Cir. 2015). Generally, good cause for an extension of a service period “exists only when
   some outside factor, such as reliance on faulty advice, rather than inadvertence or
   negligence, prevented service.” Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d
   1277, 1281 (11th Cir. 2007) (quotations and brackets omitted).
         Here, UAC’s inadvertence and neglect prevented service during the period or-
   dered by this Court. On April 10, 2019, the Court “provisionally allow[ed]” UAC until
   October 8, 2019 to effect service on the unserved defendants. D.E. 59. The Court
   stated that upon receipt of interim status reports from UAC, it would “reassess
   whether the October 8, 2019 deadline is reasonable, and consider whether that dead-
   line should be accelerated.” Id. (emphasis added). Though the Court did not accelerate
   the deadline for service, UAC’s October 8, 2019 deadline has now passed.
         As Defendants explained in response to UAC’s first motion for an extension of
   time (D.E. 48) and UAC’s second and final interim status report (D.E. 82), UAC has
   not been diligent in effecting service.1 First, the Complaint that it filed on December
   6, 2018 explicitly acknowledged that several defendants were foreign entities or res-
   idents. D.E. 1 ¶¶ 8-11, 15. Accordingly, UAC was on notice before it even filed its
   Complaint that it needed to initiate certain processes to serve those Defendants. Yet
   it took no action.



   1UAC has been equally remiss in complying with deadlines. In its August 9, 2019
   Status Report, UAC undertook to “file a third status report regarding service on
   these foreign defendants no later than September 30, 2019.” D.E. 81 at 4. UAC did
   not file another status report.


                                              2
Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 3 of 9



         Second, after waiting another three months, UAC informed the court that it
   had hired a third-party process server—a routine step that it should have completed
   before filing its Complaint. D.E. 48 at 3. UAC omitted any explanation of the progress
   its process server had made towards serving the remaining Defendants in the inter-
   vening period. Instead, it observed that the process of effecting service on certain
   foreign defendants would likely be “lengthy.” Id. Giving UAC the benefit of the doubt,
   the Court accorded UAC a period of six months in which to attempt service on the
   remaining Defendants, but declined to write UAC a “blank check” to effect service in
   some “extended period of time.” D.E. 80.
         Third, in its interim status reports—filed several months later, on June 20 and
   August 9, 2019—UAC failed to identify any of the dates on which it took additional
   steps to serve foreign defendants in countries that are signatories to the Hague Con-
   vention, such as translating the summons and complaint and delivering USM-94 Re-
   quests for Service Abroad of Judicial or Extrajudicial Documents to the relevant au-
   thorities. D.E. 82. at 4. In addition, after stating in its June 10, 2019 status report
   that it expected to file a Motion for Issuance of Letters Rogatory “within a week” to
   effect service on another Defendant, UAC failed to file its motion (which was 3 pages
   long) until July 12, 2019—seven months after filing its Complaint, three months after
   this Court’s April 10 order, and close to a month after it said it would. Id. at 3-5.
         Now, over ten months after filing its Complaint, UAC seeks another extended
   period in which to effect service on the unserved Defendants. Ten months is long
   enough. It is not entitled to a “blank check” from the Court to effect service in some
   “extended period of time,” see D.E. 80, especially when it has provided so little reason
   to expect that additional time would make a difference. See D.E. 94 at 2-3 (failing
   again to identify when UAC took any steps to effect service under the Hague Conven-
   tion, and ascribing delays to government authorities and a national holiday in China).
   UAC’s past and continuing delinquency in this case is inexcusable. The Court should
   dismiss from the case any Defendant not served by October 8. See Nylok Corp. v.
   Fastener World Inc., 396 F.3d 805, 807 (7th Cir. 2005) (“If . . . a plaintiff made no




                                               3
Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 4 of 9



   attempt to begin the process of foreign service within 120 days, it might be proper for
   a court to dismiss the claim.”) (emphasis added).
          B.     UAC misreads the letter and the spirit of the Court’s case
                 management order.
          Further, UAC’s Motion reflects a misunderstanding of this Court’s case man-
   agement orders. UAC suggests in its Motion that Defendant Roger Ver, who entered
   an appearance shortly before this Court’s service deadline, may have been “in de-
   fault,” D.E. 94 at 3, and speculates that foreign Defendants are “lying in wait rather
   than appearing in this case, apparently hoping this Court would dismiss them before
   UAC even knows they have been served,” id. at 3–4. But this Court ordered on July
   23, 2019, that “Defendants are relieved of any obligation to answer the Complaint
   until” 10 days after either “completion of service on all remaining foreign defendants,
   or the October 8, 2019, deadline to complete that service.” D.E. 78. In the status con-
   ference leading to the issuance of that order, the Court made clear that it planned to
   temporarily terminate Defendants’ motions to dismiss only so that (1) UAC could
   complete service by its October deadline, and (2) its decision on the pleadings for all
   Defendants would be aligned. D.E. 80 (“I’m certainly not going to do anything that is
   going to justify . . . an extension of the period that’s been allowed for service on foreign
   defendants and if I allow dismissal with leave to re-plead, then I will be contributing
   to that and I do not want to do that.”). The whole point of this exercise was to provide
   time to allow more Defendants to appear, and to avoid piecemeal responses to UAC’s
   Complaint. Just as the Court contemplated, the Defendants filed a Notice to Renew
   their Motions to Dismiss once the October 8, 2019 deadline passed and Ver—a later-
   served “Defendant”—joined their motions to dismiss.
          UAC’s “lying in wait” argument also carries no weight because it mischarac-
   terizes the Court’s action. If the Court enforces its April 10 order (D.E. 48) and enters
   an order dismissing any Defendant that was not served by October 8, 2019, doing so
   would not release from this action a Defendant served on or before October 8. Such
   a Defendant would still have to respond to UAC’s complaint, regardless of whether
   UAC is presently aware that service has taken place. Enforcing this Court’s earlier



                                                4
Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 5 of 9



   order would only free from this action unserved Defendants or Defendants served
   after October 8. That dismissal would not flow from a Defendant “lying in wait rather
   than appearing in this case,” D.E. 94 at 4, but rather from UAC’s failure to complete
   service within the time period the Court (over Defendants’ objections) allotted to
   UAC.
                                    CONCLUSION
          UAC asserts that the served Defendants are “not prejudiced by the extension
   because discovery has been held in abeyance” and “the motions to dismiss have been
   temporarily terminated and may be renewed.” D.E. 94 at 7. That cavalier attitude
   ignores that Defendants are prejudiced each day this meritless lawsuit hangs over
   their heads, and disregards the purpose underpinning Federal Rule of Civil Proce-
   dure 1: the “just, speedy, and inexpensive determination” of this action. The Court
   should deny UAC’s Motion, and dismiss from the case any Defendant not served by
   October 8.2




   2All of the undersigned Defendants have consented to the filing of this Opposition
   on their behalf.


                                            5
Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 6 of 9




   Dated: October 18, 2019             Respectfully submitted,

                                       /s/ Melissa C. Pallett-Vasquez
                                       MELISSA C. PALLETT-VASQUEZ
                                       Florida Bar No. 715816
                                       mpallett@bilzin.com
                                       LORI P. LUSTRIN
                                       Florida Bar No. 59228
                                       llustrin@bilzin.com
                                       BILZIN SUMBERG BAENA PRICE &
                                       AXELROD LLP
                                       1450 Brickell Ave, Suite 2300
                                       Miami, Florida 33131
                                       Tel.: (305) 374-7580
                                       Fax: (305) 374-7593

                                       IAN SIMMONS (pro hac vice)
                                       isimmons@omm.com
                                       KATRINA ROBSON (pro hac vice)
                                       krobson@omm.com
                                       SERGEI ZASLAVSKY (pro hac vice)
                                       szaslavsky@omm.com
                                       ZHAO LIU (pro hac vice)
                                       zliu@omm.com
                                       BRIAN P. QUINN (pro hac vice)
                                       bquinn@omm.com
                                       PATRICK JONES (pro hac vice)
                                       pjones@omm.com
                                       O’MELVENY & MYERS LLP
                                       1625 Eye Street N.W.
                                       Washington, D.C. 20006
                                       Tel.: (202) 383-5300
                                       Fax: (202) 383-5414

                                       Attorneys for Defendants Jason Cox,
                                       Shammah Chancellor, and Roger Ver
Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 7 of 9



                                       /s/ Christopher R.J. Pace
                                       CHRISTOPHER R.J. PACE
                                       Florida Bar No. 721166
                                       crjpace@jonesday.com
                                       MARC A. WEINROTH
                                       Florida Bar No. 42873
                                       mweinroth@jonesday.com
                                       JONES DAY
                                       600 Brickell Avenue
                                       Suite 3300
                                       Miami, Florida 33131
                                       Tel.: (305) 714-9700
                                       Fax: (305) 714-9799

                                       JULIE M. MCEVOY (pro hac vice)
                                       jmcevoy@jonesday.com
                                       JONES DAY
                                       51 Louisiana Ave., N.W.
                                       Washington, D.C. 20001
                                       Tel.: (202) 879-3939
                                       Fax: (202) 626-1700

                                       MARK W. RASMUSSEN (pro hac vice)
                                       mrasmussen@jonesday.com
                                       THOMAS D. YORK (pro hac vice)
                                       tdyork@jonesday.com
                                       JONES DAY
                                       2727 N. Harwood Street
                                       Suite 500
                                       Dallas, TX 75201
                                       Telephone: (214) 220-3939
                                       Facsimile: (214) 969-5100

                                       Attorneys for Defendant Bitmain, Inc.
Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 8 of 9



                                       /s/ Andrew C. Lourie
                                       ANDREW C. LOURIE
                                       Florida Bar No. 87772
                                       andrew.lourie@kobrekim.com
                                       KOBRE & KIM LLP
                                       201 South Biscayne Boulevard
                                       Suite 1900
                                       Miami, Florida 33131
                                       Tel.: (202) 664-1907
                                       Fax: (305) 967-6120

                                       BRIAN E. KLEIN (pro hac vice)
                                       bklein@bakermarquart.com
                                       DONALD R. PEPPERMAN (pro hac vice)
                                       dpepperman@bakermarquart.com
                                       BAKER MARQUART LLP
                                       777 S. Figueroa Street, Suite 2850
                                       Los Angeles, California 90017
                                       Tel.: (424) 652-7800
                                       Fax: (424) 652-7850

                                       Attorneys for Defendants Payward Ven-
                                       tures, Inc. and Jesse Powell
Case 1:18-cv-25106-KMW Document 100 Entered on FLSD Docket 10/18/2019 Page 9 of 9



                            CERTIFICATE OF SERVICE

         I hereby certify that on October 18, 2019, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF.
                                                            /s/ Melissa Pallet-Vasquez
                                                             Melissa Pallett-Vasquez
